People v Alexander (2015 NY Slip Op 08744)





People v Alexander


2015 NY Slip Op 08744


Decided on November 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
SHERI S. ROMAN, JJ.


2009-00280
 (Ind. No. 2143/07)

[*1]The People of the State of New York, respondent,
vMichael Alexander, appellant.


Michael Alexander, Stormville, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Merri Turk Lasky of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 7, 2012 (People v Alexander, 100 AD3d 649), affirming a judgment of the Supreme Court, Queens County, rendered December 3, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., LEVENTHAL, CHAMBERS and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court